Judge Lane
delivered the opinion of the court:
It is a satisfactory objection to granting relief on this bill, that it has no proper parties. One of- several obligors to a bond seeks relief against it! Such a bill must be brought by all the obligors as complainants, unless in a special case of collusion.
Passing this objection by, the complainant presents no case for relief. The cause for dismissing the petition does not appear *from the proceedings upon it. There is a suggestion that it was because no satisfactory account of losses was given. It certainly consisted in some non-compliance with the law. No error is imputed to the court, and, if such error occurred, it can not be corrected, in this manner, before this court. It would seem that the petitioner failed in obtaining relief, either because he mistook the amount or miscalculated the effects of his proofs. He presents, therefore, nothing but the common case of a failure for some fault of his own, which makes no case for equitable relief. 2 Ohio, 312. Bill dismissed.